Case 8:19-cv-00607-JVS-ADS Document 60 Filed 05/20/20 Page 1 of 1 Page ID #:437




                      UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                               Southern Division


   SECURITIES AND EXCHANGE                  Case No. 8:19-cv-00607-JVS-ADS
   COMMISSION,                              The Honorable James V. Selna
                                            Courtroom 10C
                Plaintiff,
                                            ORDER GRANTING JOINT
         vs.                                STIPULATION TO PROTECTIVE
                                            ORDER
   THOMAS CARTER RONK,
                Defendant.


       GOOD CAUSE APPEARING, IT IS ORDERED that Plaintiff Securities and

 Exchange Commission and Defendant Thomas Carter Ronk’s Joint Stipulation to

 Protective Order is hereby GRANTED.


 IT IS SO ORDERED.


 DATED:        May 20, 2020                  /s/ Autumn D. Spaeth
                                         HONORABLE AUTUMN D. SPAETH
                                         U. S. MAGISTRATE JUDGE
